Citation Nr: 0709761	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.

2.  Entitlement to an effective date prior to July 18, 1997, 
for the grant of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1979 to April 1982.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a right knee disorder and assigned a 
noncompensable rating effective July 18, 1997 and a 10 
percent evaluation from May 27, 2003.  The veteran appealed 
the rating assigned, as well as the effective date for the 
grant of service connection.  While the appeal was pending, 
in August 2004, the RO increased the rating to 10 percent, 
effective July 18, 1997.  

The issue of entitlement to an initial rating in excess of 10 
percent for a right knee disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 An unappealed March 1994 rating decision declined to 
reopen a claim seeking service connection for a right knee 
disorder (which had been previously denied by an unappealed 
May 1982 rating decision on the basis that a current right 
knee disability was not shown).

2.	 The next written communication from the veteran seeking 
to reopen a claim of service connection for a right knee 
disorder was received July 18, 1997.


CONCLUSION OF LAW

An effective date prior to July 18, 1997, for the grant of 
service connection for a right knee disorder is not 
warranted. 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 20.1100 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103A, and implemented at 38 
C.F.R. § 3.159 (2006) amended VA's duties to notify and 
assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
what information and evidence VA will seek to provide, and 
what information and evidence the claimant is expected to 
provide.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim. 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The appellant was provided with a statement of the case in 
June 2005.  This notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

The Board is aware of case law regarding notice requirements, 
to include Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, based on a review of the evidence of record, the 
Board finds no basis to remand the case to the RO for 
additional development.  Essentially, based on the notice 
provided to the claimant cited above, a further amended 
notice to him would not provide a basis to grant the claim.

Additionally, the Board finds no further development under 
the provision of the VCAA is necessary where, as will be 
discussed below, the law, and not the evidence, is 
dispositive. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

The relevant facts in this matter are fairly straightforward, 
and do not appear to be in dispute.  In May 1982, the RO 
denied the veteran's claim seeking service connection for a 
right knee disorder.  He did not appeal this decision and it 
became final.  In March 1994, the RO again declined to reopen 
the veteran's claim.  He did not appeal this decision and it 
became final. 

On July 18, 1997, the veteran filed a claim seeking to reopen 
his claim for a right knee disorder.  A July 1998 rating 
decision indicated that new and material evidence had not 
been submitted.  The veteran perfected his appeal regarding 
this matter.  In February 2001, the Board remanded the claim.  
In September 2002, the Board reopened the claim and, after 
necessary development, in June 2003, reviewed the claim de 
novo and granted service connection.  A July 2003 rating 
decision subsequently assigned a noncompensable rating, 
effective July 18, 1997 and assigned a 10 percent rating, 
effective July 2003.  In his October 2003 notice of 
disagreement, the veteran disagreed with the disability 
rating and the effective date assigned.  An August 2004 
rating decision increased the rating to 10 percent, effective 
July 18, 1997.  On his September 2004 Form 9, the veteran 
contended that the effective date of his claim should go back 
to 1993 (apparently when he was diagnosed with a right knee 
disorder by Dr. H. M.).

III.  Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits. In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  Decisions 
of the Board are final based on the evidence of record at the 
time of the decision. 38 U.S.C.A. § 7104; 38 C.F.R. § 20. 
1100.

An unappealed March 1994 rating decision declined to reopen 
the veteran's claim for a right knee disorder.  That decision 
is final (See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100).  
Reconsideration of the decision has not been sought, nor has 
a motion of clear and unmistakable error in the decision been 
filed.  Accordingly, that decision is a bar to an effective 
date of award of service connection for the cardiovascular 
disability prior to the date of the decision.

It is not in dispute that the next written communication from 
the veteran seeking service connection for his right knee 
disorder was received on July 18, 1997.  Under the 
controlling law and regulations (outlined above), the award 
of compensation based on the reopened claim may be no earlier 
than that date.  Thus, as a matter of law, the appeal seeking 
an effective date prior to July 18, 1997 for the grant of 
service connection for a right knee disorder must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the veteran's accurate contention that 
symptoms of a right knee disorder and a diagnosis of right 
knee disorder were found well before July 18, 1997.  However, 
the only question before the Board at this time is whether 
subsequent to the March 1994 rating decision and prior to 
July 18, 1997 there was any communication from the veteran 
seeking to reopen the claim.  There is nothing in the claims 
file received between the March 1994 rating decision and the 
July 18, 1997 communication, which may be construed as a 
formal or informal claim seeking to reopen the claim of 
service connection for a right knee disorder.  Indeed, the 
veteran does not allege he submitted an earlier application 
to reopen the claim.  Consequently, there is no basis under 
law for granting an earlier effective date.


ORDER

An effective date prior to July 18, 1997 for the grant of 
service connection for a right knee disorder is denied


REMAND

The veteran in this case seeks an increased initial 
evaluation for a right knee disorder. 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim for an increased initial evaluation.  Under the 
circumstances, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include an explanation as to the type of evidence needed to 
establish both a disability rating and an effective date. See 
Dingess, supra.

It is also noteworthy that as this is an appeal from the 
initial rating assigned with the grant of service connection, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the last VA examination in May 2003 is almost 
four years old, a contemporaneous VA examination is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file, and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied with 
respect to the claims for an increased 
initial rating for a right knee disorder.  
The notice should include an explanation 
as to the information and evidence needed 
to establish a disability rating and 
effective date for any increase for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a right knee 
disorder since May 2003, the date of the 
most recent evidence of record.  The 
RO/AMC should obtain copies of all 
treatment or evaluation records (those not 
yet secured) from the identified sources.  
The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure those records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disorder.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include range of motion studies with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
The examiner must also note whether there 
is instability or subluxation and, if so, 
the degree of such impairment.  All 
functional limitations of the right knee 
should be identified.  The examiner should 
note whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
knee.  If there is no limitation of motion 
or function, or no objective indication of 
pain, such facts must also be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner must explain 
the rationale for all opinions given.  

4.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should provide the veteran an 
appropriate supplemental statement of the 
case, and give him the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


